        Case 2:19-cr-00311-JCM-DJA Document
        Case 2:19-cr-00311-JCM-DJA Document 31
                                            32 Filed
                                               Filed 09/08/20
                                                     09/11/20 Page
                                                              Page 1
                                                                   1 of
                                                                     of 5
                                                                        5




 1   RICHARD A. WRIGHT, ESQ.
     Nevada Bar No. 886
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street, Suite 701
 3   Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com

 6   ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
 7   DRASKOVICH LAW GROUP
 8   815 S. Casino Center Boulevard
     Las Vegas, NV 89101
 9   Phone: (702) 474-4222
     Fax: (702) 474-1320
10   robert@draskovich.com
11   Attorneys for Defendant Cameron Collings
12
13                                        United States District Court

14                                             District of Nevada

15   United States of America,                              Case No. 2:19-cr-00311-JCM-DJA
16                  Plaintiff,
17                                                          Stipulation to Modify Conditions of Supervision
            v.
18                                                          (Third Request)
     Cameron Collings,
19                  Defendant,
20
21
22          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich, United

23   States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel for the United States
     and Richard A. Wright Esq., of Wright Marsh & Levy, and Robert Draskovich Esq., of Draskovich
24
     Law Group, counsel for the Defendant, Cameron Collings, that the conditions of his pretrial release be
25
     modified to allow for travel to the Central and Southern Districts of California, from September 1, 2020
26
     through September 25, 2020.
27
28
        Case 2:19-cr-00311-JCM-DJA Document
        Case 2:19-cr-00311-JCM-DJA Document 31
                                            32 Filed
                                               Filed 09/08/20
                                                     09/11/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 5
                                                                        5




 1          This Stipulation is entered into for the following reasons:

 2          1.        On August 25, 2020, the parties filed a Second Stipulation to Modify Conditions of

 3   Supervision requesting that Mr. Collings be able to travel to the Central and Southern Districts of

 4   California from September 1, 2020 through September 20, 2020.

 5          2.        On September 4, 2020, the Court granted the parties’ stipulation and entered an Order
     to that effect. Thus, Mr. Collings did not begin his requested travel period until September 4, 2020,
 6
     when he was authorized by this Court’s Order to leave this jurisdiction. ECF 30.
 7
            3.        Now, Mr. Collings requests an extension to the previously requested travel dates to
 8
     September 25, 2020 under the same conditions as previously Ordered. ECF 30.
 9
            4.        Mr. Collings continues to remain under the supervision of United States Pretrial until he
10
     self-surrenders and he has been on pretrial release since January 2, 2020 with no significant violations.
11
            5. The parties and Pretrial Services recommend modifying his current pretrial conditions to the
12
     following:
13
                  x   That Mr. Collings be allowed to travel from Las Vegas, Nevada to Huntington
14
                      Beach, California on September 1, 2020 and stay at his mother’s residence from
15
                      September 1, 2020 through September 25, 2020.
16
                  x   That during this time, Mr. Collings be able to travel throughout the Central and
17
                      Southern Districts of California;
18
                  x   That Mr. Collings provide his mother’s contact information to Pretrial Services for
19
                      verification that her residence is appropriate and suitable for his temporary stay;
20
                  x   That Pretrial Services place Mr. Collings on GPS monitoring and curfew at the
21                    discretion of Pretrial Services during his travel dates of September 1, 2020 through
22                    September 25, 2020. In order to accommodate installation of the appropriate
23                    technology, that Mr. Collings shall report to Pretrial Services shortly before and
24                    shortly after his travel days to facilitate the GPS monitoring.
25                x   That after the specified dates in this Order, Mr. Collings’ normal curfew be re-
26                    imposed, and he be removed from GPS monitoring and be placed on RF
27                    monitoring.
28
                                                            2
        Case 2:19-cr-00311-JCM-DJA Document
        Case 2:19-cr-00311-JCM-DJA Document 31
                                            32 Filed
                                               Filed 09/08/20
                                                     09/11/20 Page
                                                              Page 3
                                                                   3 of
                                                                     of 5
                                                                        5




 1             x   All other conditions of Pretrial Supervision remain in effect as well as any other

 2                 conditions previously imposed by this Court.

 3
            DATED September 8, 2020.
 4
 5   WRIGHT MARSH & LEVY                                NICHOLAS A. TRUTANICH
                                                        United States Attorney
 6
 7
     By: /s/ Richard A. Wright                          By: /s/ Supriya Prasad
 8       Richard A. Wright                                  Supriya Prasad
         Robert Draskovich                                  Assistant United States Attorney
 9       Attorneys for Mr. Collings
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3
        Case 2:19-cr-00311-JCM-DJA Document
        Case 2:19-cr-00311-JCM-DJA Document 31
                                            32 Filed
                                               Filed 09/08/20
                                                     09/11/20 Page
                                                              Page 4
                                                                   4 of
                                                                     of 5
                                                                        5




 1                                         United States District Court

 2                                              District of Nevada

 3
     United States of America,                                 Case No. 2:19-cr-00311-JCM-DJA
 4
                     Plaintiff,                                [Proposed] Order Granting Modification of
 5                                                             Pretrial Release Conditions
            v.
 6
     Cameron Collings,
 7
                     Defendant,
 8
 9
10          Pursuant to the Stipulation of the Parties and for good cause appearing:

11          IT IS HEREBY ORDERED: that the conditions of Defendant Collings’ pretrial release be

12   modified as follows:

13               x   That Mr. Collings be allowed to travel from Las Vegas, Nevada to Huntington

14                   Beach, California on September 1, 2020 and stay at his mother’s residence from

15                   September 1, 2020 through September 25, 2020;

16               x   That during this time, Mr. Collings be able to travel throughout the Central and
                     Southern Districts of California;
17
                 x   That Mr. Collings provide his mother’s contact information to Pretrial Services for
18
                     verification that her residence is appropriate and suitable for his temporary stay;
19
                 x   That Pretrial Services place Mr. Collings on GPS monitoring and curfew at the
20
                     discretion of Pretrial Services during Mr. Colling’s dates of travel of September 1,
21
                     2020 through September 25, 2020. In order to accommodate installation of the
22
                     appropriate technology, that Mr. Collings shall report to Pretrial Services shortly
23
                     before and shortly after his travel days to facilitate the GPS monitoring.
24
                 x   That after the specified dates in this Order, Mr. Collings’ normal curfew be re-
25
                     imposed, and he be removed from GPS monitoring and be placed on RF
26
                     monitoring.
27
28
                                                           4
       Case 2:19-cr-00311-JCM-DJA Document
       Case 2:19-cr-00311-JCM-DJA Document 31
                                           32 Filed
                                              Filed 09/08/20
                                                    09/11/20 Page
                                                             Page 5
                                                                  5 of
                                                                    of 5
                                                                       5




 1             x   All other conditions of Pretrial Supervision remain in effect as well as any other

 2                 conditions previously imposed by this Court.

 3   IT IS SO ORDERED

 4
             September 11, 2020
 5   DATE:

 6
 7
                                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       5
